Per Curiam.

This proceeding was instituted pursuant to section 10 of the Membership Corporations Law to obtain judicial approval of the incorporation of a political club which appropriated the name of a political party and a metropolitan label. Approval has been denied by the courts below because, in their view, the consent required by the explicit provisions of the applicable section of the statute was reasonably withheld by the chairman of the county committee of the particular political party.
*21The single issue presented is whether the withholding of such consent was “ unreasonable ” within the meaning of that section.
The courts below have concluded that it was not. Since there is support in the record for such determination, the order of the Appellate Division should be affirmed, without costs.